Citation Nr: 0320080	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  92-11 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran's service records and the findings of an April 
1991 VA administrative decision show that he had active 
military service which was characterized as honorable from 
August 4, 1965 to August 3, 1968.  His military service for 
the period from August 4, 1968 to December 13, 1971 was 
characterized as dishonorable.  The administrative decision 
also determined that the veteran was entitled to health care 
under Chapter 17 of 38 U.S.C. for any disability incurred 
during his period of dishonorable service, which was 
determined to be service connected, but otherwise his period 
of dishonorable service was a bar to all benefits for which 
an honorable discharge was a prerequisite.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida, which denied the benefit sought on 
appeal.  In February 1992, the veteran notified VA that his 
address of residence changed and that he resided in the state 
of Indiana.  The Indianapolis, Indiana VA Regional Office 
(RO) is now the agency of original jurisdiction.


FINDING OF FACT

The veteran does not have non-Hodgkin's lymphoma.


CONCLUSION OF LAW

Service connection for non-Hodgkin's lymphoma is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.313 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records are negative for any treatment or 
diagnosis of non-Hodgkin's lymphoma.  

Private hospital report dated December 1979 show that the 
veteran was seen for painful swelling in the left groin.  The 
impression was lymphadenitis, left groin.  Urological 
consultation and liver scans were performed which were 
negative.  Under general anesthesia, the left inguinal 
herniorrhaphy incision was made and the lymphadenitis was 
found.  The lymph nodes were dissected out, and submitted for 
pathological examination.  The pathology report noted an 
impression of acute suppurative necrotizing lymphadenitis, 
inguinal lymph node.

In October 1980, the veteran was admitted to Southwestern 
Hospital with an admitting diagnosis of possible lymphoma.  A 
November 1980 bone scan conducted at Southwestern Hospital 
indicated that the liver, pancreas, kidneys, and 
retroperitoneal structures appeared to be within normal 
limits.  There was no evidence of lymphadenopathy.  The 
November 1980 discharge final diagnosis was malaise and 
weight loss secondary to chronic infection, probably severe 
dental caries contribution to chronic infection, rather 
extensive dental caries.  The hospital performed a full mouth 
extraction.

A November 1985 report from Oklahoma Memorial Hospital 
indicates that the veteran had a lump under his arm and 
complained of fever, chills, and night sweats.  Treatment 
consisted of shaving the area, prepping with Betadine and 
incision and drainage of the abscess.  The veteran was 
diagnosed with lymphadenitis.

At his February 1991 VA examination, the veteran reported a 
history of non-Hodgkin's lymphoma.  He stated that nodes in 
the groin and arm had been removed and were "benign and 
inconclusive, but in 1980 the surgeon gave him six months to 
live".  The examiner noted there were no records available 
of the node removals.  It was noted that this examiner first 
saw the veteran in September 1980.  The examiner indicated 
that during the first visit the veteran complained of pain in 
the neck and swelling in the right neck.  He also indicated 
that he had lymph nodes removed in 1979 and 1985.

The oncologist's examination revealed no lymphadenopathy.  
CBC was within normal limits and the rest of his physical 
examination was normal, except for right neck fullness.  The 
veteran was sent for a CT scan of the head and neck.  The CT 
scan of the neck showed a soft tissue collection in the right 
fossa and a solitary small lipoma of the right occipital 
scalp.  The soft tissue collection of the right fossa of the 
Rosenmuller was felt to represent artifact or secretions.  It 
was noted that the veteran was seen again three months later 
and at that time his physical examination was unremarkable.  
When the veteran was seen in February 1991 he had no 
complaints and the examination was unremarkable except for 
the finding of a lipoma of the right arm.  He had a normal 
CBC and platelet count.  

A February 1992 examination conducted by M.F., M.D., noted a 
history of non-Hodgkin's lymphoma.  The veteran reported that 
he was given 6 months to live.  The veteran received no 
adjunct therapy over the succeeding years.  The examiner 
noted that the veteran did undergo a right auxiliary node 
biopsy in 1985.  A cranial CT scan in October 1990 was normal 
and he has also been found to have a solitary small lipoma of 
the right occipital scalp.  The examiner indicated that the 
veteran had a questionable past history of non-Hodgkin's 
lymphoma and he did not receive treatment since undergoing an 
apparent excisional biopsy in 1980, and had remained free of 
disease over the succeeding years.  

A June 1992 examination from Ball Memorial Hospital indicates 
that the veteran reported that in 1980 he had a mass removed 
in the left groin and received antibiotic therapy.  He 
indicated that a biopsy was done and this was noted to be 
lymph node with non-Hodgkin's lymphoma, no treatment was 
administered.  In 1985, he reported that he had a right 
auxiliary lymph node removed and a biopsy was noted to be 
negative.  The examination showed a small lymph node noted in 
the anterior aspect of the right neck a small distance 
superior to the larynx.  It was non-tender.  The thyroid was 
nonpalpable and the neck was freely movable without 
restrictions.  The impression was question of lymphoma.

At his July 1992 Travel Board hearing, the veteran testified 
that he was given a diagnosis of non-Hodgkin's lymphoma in 
1980.  The veteran indicated that he had fevers and a growth 
under the jaw next to the jugular vein.  He also indicated 
that when he had a fever at night he would also turn yellow.  

January 1993 VA progress notes note a history of non-
Hodgkin's lymphoma and last saw his oncologist one year ago 
and wanted a referral.  

At his May 1993 Agent Orange examination, the examiner noted 
matted, hard, slightly tender lymph nodes occupying the 
anterior and posterior triangle of the right side of the 
neck.  There was a diagnosis of non-Hodgkin's lymphoma.

VA outpatient treatment records dated May 1993, August 1993, 
and July 1994 show assessments of non-Hodgkin's lymphoma.

At his December 1995 VA hematology and lymphatic examination, 
the examiner noted that there was no evidence of disease at 
the time.  It was noted that a CT scan of the 
chest/abdomen/pelvis in July 1993 showed no adenopathy.  The 
diagnosis was history of lymphoma with no evidence of disease 
currently.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; 
private hospital report dated December 1979; October 1980 
hospital report from Southwestern Hospital; November 1985 
report from Oklahoma Memorial Hospital; VA examinations dated 
February 1991, May 1993, and December 1995; examination from 
M.F., M.D., dated February 1992; June 1992 examination from 
Ball Memorial Hospital; transcript of July 1992 Travel Board 
hearing; January 1993; May 1993, August 1993, and July 1994 
VA outpatient treatment records.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought.  In addition, the 
veteran was scheduled for two examinations in June 2000 and 
June 2003.  These notices were sent to the veteran's current 
address of record but were returned undeliverable.  

The veteran was sent a VCAA letter in April 2001.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
appellant of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  The VA General Counsel has determined 
that the regulatory definition (which permits certain 
personnel not actually stationed within the borders of the 
Republic of Vietnam to be considered to have served in that 
Republic) requires that an individual actually have been 
present within the boundaries of the Republic.  See 
VAOPGCPREC 27-97.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or visitation 
in the Republic of Vietnam. Service on a deep water naval 
vessel in waters off the shore of the Republic of Vietnam, 
without proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97. Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93.  Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to a herbicide agent and respiratory 
cancers within 30 years.  38 C.F.R. § 3.307(a)(6). For the 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Analysis

The above findings disclose that there is no medical evidence 
that the veteran currently suffers from non-Hodgkin's 
lymphoma.  Non-Hodgkin's lymphoma was not demonstrated or 
diagnosed in the veteran during active duty or at any time 
after separation from service.  Private hospital records 
dated December 1979 show that the veteran was seen for 
painful swelling in the left groin and the impression was 
lymphadenitis, left groin.  Urological consultation and liver 
scans were preformed which were negative.  In October 1980, 
the veteran was admitted to Southwestern Hospital with an 
admitting diagnosis of possible lymphoma.  However, a 
November bone scan conducted at Southwestern Hospital 
indicated that the liver, pancreas, kidneys, and 
retroperitoneal structures appeared to be within normal 
limits.  There was no evidence of lymphadenopathy.  The final 
diagnosis was malaise and weight loss secondary to chronic 
infection, probably severe dental caries.  A November 1985 
report from Oklahoma Memorial Hospital indicated that the 
veteran had a lump under his arm and complained of fever, 
chills, and night sweats.  Treatment consisted of shaving the 
area, prepping with Betadine and incision and drainage of the 
abscess.  The veteran was diagnosed with lymphadenitis.  

Although the veteran has reported a history of non-Hodgkin's 
lymphoma, there has been no definitive diagnosis by biopsy.  
Medical records do not reflect any treatment for non-
Hodgkin's lymphoma such as radiation therapy or chemotherapy.  
Although the May 1993 VA Agent Orange examination diagnosed 
non-Hodgkin's lymphoma as well as VA progress notes in 1993 
and 1994, a December 1995 VA hematology and lymphatic 
examination found no evidence of the disease at the time.  
The examiners' diagnosing non-Hodgkin's lymphoma showed no 
biopsy report or laboratory findings to substantiate those 
diagnoses.  The December 1995 VA examination noted that a CT 
scan of the chest/abdomen/pelvis in July 1993 showed no 
adenopathy.  In fact, there were no cited CT scans or 
laboratory findings to show the veteran ever had non-
Hodgkin's lymphoma.  Instead, these notations appear to 
merely reflect a recordation of historical information 
relayed by the veteran, rather than indicating a medical 
opinion relating to current non-Hodgkin's lymphoma to 
service.  In any case, "evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence...'" LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 
458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).

Although the veteran testified in his July 1992 Travel Board 
hearing that he was given a diagnosis of non-Hodgkin's 
lymphoma in 1980, medical records show that in October 1980 
the veteran was admitted to Southwestern Hospital with an 
admitting diagnosis of possible lymphoma.  However, after 
testing, the final diagnosis was malaise and weight loss 
secondary to chronic infection, probably severe dental 
caries.

In addition, the veteran was scheduled for VA examinations in 
June 2000 and June 2003.  These notices were returned 
undeliverable.  The examination notices were mailed to the 
veteran's address of record in Indiana.  All previous 
correspondence, to include the VCAA notice, were mailed to 
the address listed in the database and were not returned 
undeliverable.  There is a presumption of regularity of the 
administrative process in the absence of clear evidence to 
the contrary, and no such evidence is of record.  Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994). Moreover, VA's duty to 
assist is not always a "one-way street"; the veteran has an 
obligation to assist in the adjudication of her claim in 
notifying VA of any change in address.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for non-Hodgkin's lymphoma.  However, 
there is no medical evidence of record, which establishes 
that the veteran currently has non-Hodgkin's lymphoma.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.

ORDER

Entitlement to service connection for non-Hodgkin's lymphoma 
is denied.


	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

